Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentley et al. (US 9,349,049 B2).
              With respect to independent Claim 1, Bentley et al. disclose(s): A slope detection system (Fig. 1) comprising: a sensor comprising a clip (111 in Fig. 11 and Fig. 23), an accelerometer configured to detect X, Y and Z sensor positioning data (column 22, lines 46-50 and 3801 in Fig. 38), a gyroscope configured to detect X, Y and Z sensor positioning data (column 22, lines 46-50 and 3801 in Fig. 38), and a short-range communication module configured to transmit sensor X, Y and Z positioning data to a portable computing device (3803 in Fig. 38); and a portable computing device comprising a display with user interface (101 in Fig. 1), a processor comprising a calibration engine (column 32, lines 8-15 and Fig. 1), a slope detection engine (column 12, lines 45-48 and 160 in Fig. 1), a sensitivity gauge (column 12, lines 45-48 and 160 in Fig. 1), a conversion engine (column 12, lines 45-48 and 160 in Fig. 1), and a slope direction calculator (column 12, lines 45-48 and 160 in Fig. 1); wherein the sensor is configured to attach to a user’s midsection via the clip (111 in Fig. 11 and Fig. 23); wherein the calibration engine is configured to initialize sensor data, defined as sensor calibration, based on sensor midsection positioning relative to level ground and user movement (Fig. 1A); wherein the slope detection engine is configured to calculate slope based on X, Y, and Z data captured by the sensor relative to sensor calibration (Fig. 1A); wherein the sensitivity gauge is configured as a user adjustable offset of slope calculation based on user preference (Fig. 1A); wherein the conversion engine is configured as a user adjustable control to calculate slope for display in degrees or slope displayed as a percentage (Fig. 1A); wherein the slope direction calculator is configured to determine a left or right slope (Fig. 23); and wherein the slope and slope direction are shown on the display (Fig. 23).

With respect to Claim 2, Bentley et al. teach(es) the system of independent Claim 1. Bentley et al. further disclose(s): wherein the user display comprises a user menu with at least one of a sensor calibration interface, a management interface, a connection interface, a sensitivity gauge bar, and a slope display toggle (Fig. 1A and column 12, lines 45-48).

With respect to Claim 3, Bentley et al. teach(es) the system of Claim 2. Bentley et al. further disclose(s): wherein the sensor calibration interface is a user control configured to begin the sensor calibration process (Fig. 3  and column 32, lines 8-15).

With respect to Claim 4, Bentley et al. teach(es) the system of Claim 2. Bentley et al. further disclose(s): wherein the sensitivity gauge bar is a user control configured to adjust sensitivity of displayed slope (Fig. 1A and column 12, lines 45-48).

With respect to Claim 5, Bentley et al. teach(es) the system of Claim 2. Bentley et al. further disclose(s): 
wherein the slope display toggle is a user control configured to communicate to the conversion engine a user’s desire to display the slope in degrees or percentage (Fig. 1A and column 12, lines 45-48).

With respect to Claim 6, Bentley et al. teach(es) the system of independent Claim 1. Bentley et al. further disclose(s): wherein the portable computing device is at least one of a smart phone, a smart watch, and the sensor (100 in Fig. 1).

With respect to Claim 7, Bentley et al. teach(es) the system of independent Claim 1. Bentley et al. further disclose(s): wherein the display is located on at least one of a smart phone, a smart watch, and the sensor (100 in Fig. 1).


              With respect to independent Claim 9, Bentley et al. disclose(s): A slope detection system (Fig. 1) comprising: a sensor comprising a clip (111 in Fig. 11 and Fig. 23), an accelerometer configured to detect X, Y and Z sensor positioning data (column 22, lines 46-50 and 3801 in Fig. 38), a gyroscope configured to detect X, Y and Z sensor positioning data (column 22, lines 46-50 and 3801 in Fig. 38), and a short-range communication module configured to transmit sensor X, Y and Z positioning data to a portable computing device (3803 in Fig. 38); and a portable computing device comprising a display with user interface (101 in Fig. 1), a processor comprising a calibration engine (column 32, lines 8-15 and Fig. 1), a slope detection engine (column 12, lines 45-48 and 160 in Fig. 1), a sensitivity gauge (column 12, lines 45-48 and 160 in Fig. 1), a conversion engine (column 12, lines 45-48 and 160 in Fig. 1), and a slope direction calculator (column 12, lines 45-48 and 160 in Fig. 1); wherein the clip is configured to attach to at least one of a user’s belt and waistline garment (111 in Fig. 11 and Fig. 23); wherein the calibration engine is configured to initialize sensor data, defined as sensor calibration, to determine initial sensor position in radians relative to level ground and user movement (Fig. 1A); wherein the slope detection engine is configured initialize sensor data after it determines that a user is stationary or near stationary (Fig. 1A); wherein the slope detection engine is configured to calculate slope based on X, Y, and Z data captured by the sensor utilizing a YAW angle value and Kalman filter (Fig. 1A); wherein the sensitivity gauge is configured as a user adjustable offset of slope calculation based on user preference (Fig. 1A); wherein the conversion engine is configured as a user adjustable control to calculate slope for display in degrees or slope displayed as a percentage (Fig. 1A); wherein the slope direction calculator is configured to determine a left or right slope (Fig. 23); and wherein the slope and slope direction are shown on the display (Fig. 23).

With respect to Claim 11, Bentley et al. teach(es) the system of independent Claim 9. Bentley et al. further disclose(s): wherein the slope detection engine determines if a user is moving by comparing current and previous accelerometer raw Y data against a predetermined stationary value (column 22, lines 46-50 and 3801 in Fig. 38).

With respect to Claim 12, Bentley et al. teach(es) the system of independent Claim 9. Bentley et al. further disclose(s): wherein the slope detection engine sets the gyroscope X value to. zero when it determines that the X value is less than zero. or the absolute value is less than 0.1 (column 22, lines 46-50 and 3801 in Fig. 38).
With respect to Claim 13, Bentley et al. teach(es) the system of independent Claim 9.  Bentley et al. further disclose(s): wherein the slope detection engine calculates initial sensor position in radians by calculating a YAW angle value and utilizing a raw angle formula (column 22, lines 46-50 and 3801 in Fig. 38).

With respect to Claim 14, Bentley et al. teach(es) the system of independent Claim 9. Bentley et al. further disclose(s): wherein the Kalman filter is configured to project a slope angle and calculate the difference between the YAW angle value and the projected slope (column 22, lines 46-50 and 3801 in Fig. 38).

With respect to Claim 15, Bentley et al. teach(es) the system of Claim 14. Bentley et al. further disclose(s): wherein an estimation error is calculated utilizing a level ground value of zero and a predetermined constant (Fig. 38).

With respect to Claim 16, Bentley et al. teach(es) the system of independent Claim 9. Bentley et al. further disclose(s): wherein the sensitivity gauge is configured to adjust responsiveness of slope determination based on user preference (Fig. 38).

With respect to Claim 17, Bentley et al. teach(es) the system of independent Claim 9. Bentley et al. further disclose(s): wherein the slope direction calculator determines a right to left slope from a negative value and a left to right slope from a positive value (Fig. 38).


	With respect to independent Claim 18, Bentley et al. disclose(s): A slope detection system (Fig. 1) comprising: a sensor comprising a clip (111 in Fig. 11 and Fig. 23), an accelerometer configured to detect X, Y and Z sensor positioning data (column 22, lines 46-50 and 3801 in Fig. 38), a gyroscope configured to detect X, Y and Z sensor positioning data (column 22, lines 46-50 and 3801 in Fig. 38), and a short-range communication module configured to transmit sensor X, Y and Z positioning data to a processor (3803 in Fig. 38); a display with user interface (101 in Fig. 1), a processor comprising a calibration engine (column 32, lines 8-15 and Fig. 1), a slope detection engine (column 12, lines 45-48 and 160 in Fig. 1), a sensitivity gauge (column 12, lines 45-48 and 160 in Fig. 1), a conversion engine (column 12, lines 45-48 and 160 in Fig. 1), and a slope direction calculator (column 12, lines 45-48 and 160 in Fig. 1); wherein sensor is configured to attach to a user’s midsection via the clip (111 in Fig. 11 and Fig. 23); wherein the calibration engine is configured to initialize sensor data, defined as sensor calibration, based on sensor midsection positioning relative to level ground and user movement (Fig. 1A); wherein the slope detection engine is configured to calculate slope based on X, Y, and Z data captured by the sensor relative to sensor calibration (Fig. 1A); wherein the sensitivity gauge is configured as a user adjustable offset of slope calculation based on user preference (Fig. 1A); wherein the conversion engine is configured as a user adjustable control to calculate slope for display in degrees or slope displayed as a percentage (Fig. 1A); wherein the slope direction calculator is configured to determine a left or right slope (Fig. 23); and wherein the slope and slope direction are shown on the display (Fig. 23).

With respect to Claim 19, Bentley et al. teach(es) the system of independent Claim 18. Bentley et al. further disclose(s): wherein the display is located on an upper perimeter surface of the sensor (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. in view of Eberjer et al. (US 6,269,993 B1). 
                Regarding Claim 8, Bentley et al. disclose(s) the system of independent Claim 1.
Bentley et al. fail(s) to disclose: wherein the clip comprises a clip base with a pair of arched upper securing members comprising upper clip apertures therein; and wherein a clip arm of the clip comprises undulated edges configured to curve around lower clip apertures; and wherein the clip is removably attached to the sensor rear surface via fasteners secured through the upper clip apertures and lower clip apertures; and wherein the clip is configured to tightly secure the sensor in a calibrated position to a user's midsection.
However, Eberjer et al. teach(es) a system (Fig. 1) including: wherein the clip comprises a clip base with a pair of arched upper securing members comprising upper clip apertures therein (20 in Fig. 1); and wherein a clip arm of the clip comprises undulated edges configured to curve around lower clip apertures (Fig. 1); and wherein the clip is removably attached to the sensor rear surface via fasteners secured through the upper clip apertures and lower clip apertures (22 in Fig. 1); and wherein the clip is configured to tightly secure the sensor in a calibrated position to a user's midsection (Fig. 1 and column 1, lines 22-28).  Utilizing a apertures and undulating edges allows for increased security of the clip.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bentley et al., with the teachings of Eberger et al., for the purpose of increasing security of the clip.

               Regarding Claim 10, Bentley et al. disclose(s) the system of independent Claim 9.
Bentley et al. fail(s) to disclose: wherein the clip comprises a clip base with a pair of arched upper securing members comprising upper clip apertures therein; and wherein a clip arm of the clip comprises undulated edges configured to curve around lower clip apertures; and wherein the clip is removably attached to the sensor rear surface via fasteners secured through the upper clip apertures and lower clip apertures; and wherein the clip is configured to tightly secure the sensor in a calibrated position to a user's midsection.
However, Eberjer et al. teach(es) a system (Fig. 1) including: wherein the clip comprises a clip base with a pair of arched upper securing members comprising upper clip apertures therein (20 in Fig. 1); and wherein a clip arm of the clip comprises undulated edges configured to curve around lower clip apertures (Fig. 1); and wherein the clip is removably attached to the sensor rear surface via fasteners secured through the upper clip apertures and lower clip apertures (22 in Fig. 1); and wherein the clip is configured to tightly secure the sensor in a calibrated position to a user's midsection (Fig. 1 and column 1, lines 22-28).  Utilizing a apertures and undulating edges allows for increased security of the clip.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bentley et al., with the teachings of Eberger et al., for the purpose of increasing security of the clip.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. in view of Mistry et al. (US 8,994,827 B2). 
                Regarding Claim 20, Bentley et al. disclose(s) the system of independent Claim 18.
Bentley et al. fail(s) to disclose: wherein the sensor is circular in shape and the clip is removably attached to a sensor rear surface.
However, Mistry et al. teach(es) a system (Fig. 14B) including: wherein the sensor is circular in shape and the clip is removably attached to a sensor rear surface (Fig. 14B).  Utilizing a circular shape allows for increased facilitation of transportation of the sensor.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bentley et al., with the teachings of Mistry et al., for the purpose of increasing facilitation of transportation of the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to detection systems: Panther et al. (US 9,641,239 B2); Sasaki et al. (US 8,056,388 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
12 June 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861